           Case 16-20176-CMB        Doc 150 Filed 10/12/20 Entered 10/12/20 15:38:16                   Desc
                                   UNITED STATES  BANKRUPTCY
                                               Page  1 of 4     COURT
                                   WESTERN DISTRICT OF PENNSYLVANIA

10/12/2020

IN RE:

CHASITY ZEIGLER                                            Case No.16-20176 CMB
3352 SHERMANS VALLEY ROAD
LOYSVILLE, PA 17047                                        Chapter 13
XXX-XX-2211      Debtor(s)



                     NOTICE OF CLAIMS FILED AND INTENTION TO PAY CLAIMS
        NOTICE IS HEREBY GIVEN of claims filed and the intention of the Chapter 13 Trustee to pay the claims
of creditors named below, in the amounts* and manner authorized by the terms and provisions of the confirmed
Chapter 13 Plan, the order confirming the Plan, and applicable rules.




       This Notice is filed as a courtesy, to inform all parties of the claims the Trustee has found in the case . This
Notice does not seek authorization to pay claims, as that authorization already exists in the form of plan terms,
applicable rules, and confirmation orders. Any party who objects to the allowance of a filed claim must file a
formal objection to the claim itself, NOT an objection to this Notice .




        This Notice should not be construed as altering the deadlines for filing objections to proofs of claim, as
contained in the Federal Rules of Bankruptcy Procedure, the confirmed Chapter 13 Plan, or the order confirming
the Chapter 13 Plan. Pursuant to 11 U.S.C. § 502 (a), the claims which have been filed as stated above will be
deemed allowed for purposes of distribution and shall be paid unless the debtor or other party in interest has
timely objected to the claim, and provided notice of the objection to the Trustee, prior to the claim being paid by
the Trustee.




        The following claim information is derived from one or more of the following sources : the debtor(s)’ Chapter
13 Plan, proofs of claim, and the order confirming the plan. The list does not include claims which have been
disallowed, withdrawn, or claims not provided for in the Chapter 13 Plan for which proofs of claim have not been
filed. Some of the claims listed on the following pages may have already been fully or partially paid by the
Trustee. To determine whether or not any payments have already been disbursed on a claim, please consult the
Trustee’s web site at www.13network.com.
            Case 16-20176-CMB              Doc 150        Filed 10/12/20        Entered 10/12/20 15:38:16             Desc
                                                             Page 2 of 4
*Unless the Chapter 13 Plan provides for a 100% payment of unsecured claims and is adequately funded to pay 100%, the
actual percentage dividend which will be paid to the holders of allowed unsecured claims is not presently known . In
accordance with the provisions of the Chapter 13 Plan and local rules, the amount and percentage dividend to which
unsecured creditors are entitled will be determined during the Trustee ’s final audit of this case. An adjustment of the
percentage to be paid to the unsecured creditors will be performed after the Trustee has calculated the actual amount of funds
available for distribution to unsecured creditors, after determining the amounts needed to complete payments on the secured
and priority claims. Notwithstanding the fact that the final calculation will not be done until final audit, the Trustee will distribute
funds to unsecured creditors, in accordance with the Chapter 13 Plan and Bankruptcy Code priorities, when and as funds
allow.




                                                                     /s/ RONDA J. WINNECOUR
                                                                     RONDA J WINNECOUR PA ID #30399
                                                                     CHAPTER 13 TRUSTEE WD PA
                                                                     600 GRANT STREET
                                                                     SUITE 3250 US STEEL TWR
                                                                     PITTSBURGH, PA 15219
                                                                     (412) 471-5566
                                                                     cmecf@chapter13trusteewdpa.com


I herein certify that a copy of this notice was served upon the listed creditors of record of this date and the
debtor(s) and debtor(s) attorney of record on this date by regular U.S. Mail, postage prepaid, at the address as it
appears in the records hereof.



                                                                     /s/Trustee'sAdministrativAssistant
10/12/2020                                                           CHAPTER 13 TRUSTEE WD PA
                                                                     600 GRANT STREET
                                                                     SUITE 3250 US STEEL TWR
                                                                     PITTSBURGH, PA 15219
                                                                     (412) 471-5566
                                                                     cmecf@chapter13trusteewdpa.com

SEE NEXT PAGE FOR CLAIMS
            Case 16-20176-CMB            Doc 150         Filed 10/12/20      Entered 10/12/20 15:38:16     Desc
                                                            Page 3 of 4
CLAIM RECORDS


 BELCO COMMUNITY CREDIT UNION              Trustee Claim Number:1   INT %: 4.75%      CRED DESC: VEHICLE
 449 EISENHOWER BLVD                       Court Claim Number:                        ACCOUNT NO.: 0001

                                           CLAIM: 2,394.83
 HARRISBURG, PA 17111                      COMMENT: SURR/PL*PMT PROPER


 US BANK NA - TRUSTEE                      Trustee Claim Number:2   INT %: 0.00%      CRED DESC: MORTGAGE REGULAR PAYMEN
 C/O BSI FINANCIAL SERVICES INC(*)         Court Claim Number:5                       ACCOUNT NO.: 1768
 PO BOX 679002
                                           CLAIM: 0.00
 DALLAS, TX 75267-9002                     COMMENT: PMT/CONF-NTC*DK4PMT-LMT*FR FNMA*DOC 82


 CAPITAL ONE BANK (USA) NA BY AMERICAN INFTrustee Claim Number:3    INT %: 0.00%      CRED DESC: UNSECURED CREDITOR
 PO BOX 71083                             Court Claim Number:1                        ACCOUNT NO.: 9430

                                           CLAIM: 308.36
 CHARLOTTE, NC 28272-1083                  COMMENT: HSBC


 ONE MAIN FINANCIAL GROUP LLC(*)           Trustee Claim Number:4   INT %: 0.00%      CRED DESC: UNSECURED CREDITOR
 PO BOX 3251                               Court Claim Number:3                       ACCOUNT NO.: 0770

                                           CLAIM: 11,431.17
 EVANSVILLE, IN 47731-3251                 COMMENT: INSUFF POD*2013 LOAN


 ONE MAIN FINANCIAL(*)                     Trustee Claim Number:5   INT %: 0.00%      CRED DESC: UNSECURED CREDITOR
 PO BOX 3251                               Court Claim Number:                        ACCOUNT NO.: 1547

                                           CLAIM: 0.00
 EVANSVILLE, IN 47731-3251                 COMMENT:


 ONE MAIN FINANCIAL(*)                     Trustee Claim Number:6   INT %: 0.00%      CRED DESC: UNSECURED CREDITOR
 PO BOX 3251                               Court Claim Number:                        ACCOUNT NO.: 0674

                                           CLAIM: 0.00
 EVANSVILLE, IN 47731-3251                 COMMENT:


 US BANK NA - TRUSTEE                      Trustee Claim Number:7   INT %: 0.00%      CRED DESC: MORTGAGE ARR.
 C/O BSI FINANCIAL SERVICES INC(*)         Court Claim Number:5                       ACCOUNT NO.: 1768
 PO BOX 679002
                                           CLAIM: 26,783.67
 DALLAS, TX 75267-9002                     COMMENT: CL5GOV*$CL-PL*FR FNMA~DOC 82


 CAPITAL ONE NA**                          Trustee Claim Number:8   INT %: 0.00%      CRED DESC: UNSECURED CREDITOR
 C/O BECKET & LEE LLP                      Court Claim Number:2                       ACCOUNT NO.: 4199
 PO BOX 3001
                                           CLAIM: 296.14
 MALVERN, PA 19355-0701                    COMMENT: NT/SCH*KOHLS


 LVNV FUNDING LLC, ASSIGNEE                Trustee Claim Number:9   INT %: 0.00%      CRED DESC: UNSECURED CREDITOR
 C/O RESURGENT CAPITAL SVCS                Court Claim Number:4                       ACCOUNT NO.: 5235
 POB 10587
                                           CLAIM: 1,049.99
 GREENVILLE, SC 29603-0587                 COMMENT: NT/SCH*FNBM LLC (CREDIT ONE BANK)


 PARKER MCCAY PA                           Trustee Claim Number:10 INT %: 0.00%       CRED DESC: NOTICE ONLY
 9000 MIDLANTIC DRIVE STE 300              Court Claim Number:                        ACCOUNT NO.:
 PO BOX 5054
                                           CLAIM: 0.00
 MT LAUREL, NJ 08054-1539                  COMMENT: US BANK/PRAE
Case 16-20176-CMB   Doc 150   Filed 10/12/20   Entered 10/12/20 15:38:16   Desc
                                 Page 4 of 4
